DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the 
new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohira et 
al. (JP H04372341 A), hereinafter Ohira.

	Regarding claim 1, Ohira discloses: An abnormality monitoring device, comprising:
	at least one filter that extracts state information pertaining to drive of a mechanism of an industrial machine using a motor, as a signal of at least one frequency band; (Ohira, e.g., see fig. 1 to machine tool (1); see para. [0018] disclosing NC unit (2) which carries out the numerical control of the machine tool (1), and cutting power detector (10) which detects the cutting power (torque and thrust) of the above-mentioned rotating rotary tool with which the machine tool (1) was equipped are formed in machine tools (1); see also para. [0045] disclosing computer (22) extracting the output data of frequency characteristic analysis machine (22) was used as an extraction means of a predetermined frequency band ingredient and a predetermined frequency ingredient.  A comparison machine may compare the output signal of the analog filter in analog, using analog filters, such as a highpass filter and a bandpass filter, as an extraction means).
	an integrator that integrates an output in each frequency band of the filter; and (Ohira, e.g., see para. [0011] disclosing an extraction means to extract only a predetermined frequency component of the cutting power or an ingredient of a predetermined frequency band detected by the detection means, an integrating means which integrates with a frequency component or a frequency band ingredient extracted by the extraction means; see also para. [0044] disclosing specific frequency components may be a plurality of frequency components, and may compare each integral value and threshold of a predetermined frequency zone ingredient or a specific frequency component only with one of sufficient comparison further.  Since an integral value expresses total of the cutting power change by the external force loaded on the rotating rotary tool, i.e., internal fatigue of the rotating rotary tool, if an integral value is compared with a threshold, in the large rotating rotary tool of internal fatigue, generating of the abnormal condition can be foreknown also by slight change of cutting power; see also para. [0045]).
	an abnormality detection unit that detects abnormality based on an integrated value integrated by the integrator. (Ohira, e.g., see para. [0011] disclosing a comparison means to output an abnormal signal when an integral value of the integrating means exceeds a predetermined threshold; see also para. [0044] disclosing an integral value expresses total of the cutting power change by the external force loaded on the rotating rotary tool, i.e., internal fatigue of the rotating rotary tool, if an integral value is compared with a threshold, in the large rotating rotary tool of internal fatigue, generating of the abnormal condition can be foreknown also by slight change of cutting power; see also para. [0045]).

	Regarding claim 2, Ohira discloses: The abnormality monitoring device according to claim 1, wherein the state information is control information of a control device that controls the motor. (Ohira, e.g., see para. [0018] disclosing a numerical controller (NC) (2) of machine tool (1) which contains a cutting power detector (10) which detects the cutting power (torque and thrust) of the above-mentioned rotating rotary tool with which the machine tool (1) was equipped are formed in machine tools (1); examiner notes cutting power detector (10) is interpreted as the sensor which is positioned on the shaft of the motor, numerical controller (2) is interpreted as the controller, wherein the output of cutting power detector (10) is analyzed downstream and loops back to the motor for control of the motor through the output of remote buffer (23).  That is, numerical controller (2) and cutting power detector (10) are operating in conjunction with each other to control the motor).

	Regarding claim 3, Ohira discloses: The abnormality monitoring device according to claim 1, wherein the state information is detection information from at least one detector attached to the mechanism. (Ohira, e.g., see fig. 1 to cutting power detector (10) and para. [0018] disclosing cutting power detector (10) which detects the cutting power (torque and thrust) of the above-mentioned rotating rotary tool with which the machine tool 1 was equipped; see also para. [0025] disclosing examples of cutting power detector (10) in which a torque detection part and a thrust detection part are arranged concentrically, and thrust P told from the rotating rotary tool and torque T get across to the outer flange part which is not illustrated via elastic suspension structure part A and elastic suspension structure part B.  Under the present circumstances, to the operation of torque, since elastic suspension structure part A has low rigidity, it is distorted greatly.  Then, a means, for example, the torque which acts on a rotating rotary tool by arranging a distorted gauge, to detect distortion in the suitable position on this elastic suspension structure part, and thrust are detectable).

Regarding claim 4, Ohira discloses: The abnormality monitoring device according to claim 3, wherein the abnormality detection unit detects an abnormality value based on the integrated value and the control data of a control device that controls the motor.  (Ohira, e.g., see para. [0011] disclosing a detection means to detect cutting power of a rotating rotary tool, an extraction means to extract only a predetermined frequency component of the cutting power or an ingredient of a predetermined frequency band detected by the detection means, an integrating means which integrates with a frequency component or a frequency band ingredient extracted by the extraction means, a comparison means to output an abnormal signal when an integral value of the integrating means exceeds a predetermined threshold; see also para. [0044-0045] disclosing the integral value which integrated the integration machine with the output signal of the analog filter also in this case may be compared with a threshold; see also para. [0021] disclosing computer (22) outputs the control signal for controlling NC unit 2 to remote buffer (23), and remote buffer (23) changes the control signal inputted from computer (22) so that NC unit (2) may be suited, and it outputs it to NC unit (2); see also para. [0035] disclosing if a power supply is supplied to the whole device and a control signal supplied to NC unit (2) via remote buffer (23) from computer (22), NC unit (2) will control machine tool (1), and a cutting material’s cutting will be started; see also para. [0041] disclosing the maximum of the spectral content of cutting power data is over threshold (1) here, computer 922) is, it judges that the abnormal condition has occurred in the rotating rotary tool, and the alarm signal which shows an abnormal condition to warning machine (25) is outputted, and the command signal that NC unit (2) performs evasion operation of an abnormal condition to remote buffer (23) is outputted (step S5); examiner notes it is implicit in Ohira that the NC unit (2) controls the machine tool (1) and that the NC unit (2) controls the motor based on the control data.  It is also true that the abnormality detection unit will detect an abnormality only when the motor is operational as per the control data of the control device, therefore, the detection is based on the control data of the control device).

Regarding claim 5, Ohira discloses: A control device that controls a motor that drives a mechanism of an industrial machine, the control device comprising: (Ohira, e.g., see para. [0018] to NC unit 2 which carries out the numerical control of the machine tool (1), wherein the tool is disclosed in para. [0003] disclosing the driving current of the motor which drives the principle axis equipped with a rotating rotary tool of a mounting device as one method is detected).
	an abnormality monitoring device including:
	at least one filter that extracts state information pertaining to drive of a mechanism of an industrial machine using a motor, as a signal of at least one frequency band, the state information being control information of the control device that controls the motor; (Ohira, e.g., see fig. 1 to machine tool (1); see para. [0018] disclosing NC unit (2) which carries out the numerical control of the machine tool (1), and cutting power detector (10) which detects the cutting power (torque and thrust) of the above-mentioned rotating rotary tool with which the machine tool (1) was equipped are formed in machine tools (1); see also para. [0045] disclosing computer (22) extracting the output data of frequency characteristic analysis machine (22) was used as an extraction means of a predetermined frequency band ingredient and a predetermined frequency ingredient.  A comparison machine may compare the output signal of the analog filter in analog, using analog filters, such as a highpass filter and a bandpass filter, as an extraction means; see also para. [0018] disclosing a numerical controller (NC) (2) of machine tool (1) which contains a cutting power detector (10) which detects the cutting power (torque and thrust) of the above-mentioned rotating rotary tool with which the machine tool (1) was equipped are formed in machine tools (1); examiner notes that numerical control is interpreted as state information).
	an integrator that integrates an output in each frequency band of the filter; and (Ohira, e.g., see para. [0011] disclosing an extraction means to extract only a predetermined frequency component of the cutting power or an ingredient of a predetermined frequency band detected by the detection means, an integrating means which integrates with a frequency component or a frequency band ingredient extracted by the extraction means; see also para. [0044] disclosing specific frequency components may be a plurality of frequency components, and may compare each integral value and threshold of a predetermined frequency zone ingredient or a specific frequency component only with one of sufficient comparison further.  since an integral value expresses total of the cutting power change by the external force loaded on the rotating rotary tool, i.e., internal fatigue of the rotating rotary tool, if an integral value is compared with a threshold, in the large rotating rotary tool of internal fatigue, generating of the abnormal condition can be foreknown also by slight change of cutting power; see also para. [0045]).
	an abnormality detection unit that detects abnormality based on an integrated value integrated by the integrator. (Ohira, e.g., see para. [0011] disclosing a comparison means to output an abnormal signal when an integral value of the integrating means exceeds a predetermined threshold; see also para. [0044] disclosing an integral value expresses total of the cutting power change by the external force loaded on the rotating rotary tool, i.e., internal fatigue of the rotating rotary tool, if an integral value is compared with a threshold, in the large rotating rotary tool of internal fatigue, generating of the abnormal condition can be foreknown also by slight change of cutting power).

	Regarding claim 6, Ohira discloses: An abnormality monitoring method, comprising:
	extracting state information pertaining to drive of a mechanism of an industrial machine using a motor, as a signal of at least one frequency band, by using a filter; (Ohira, e.g., see fig. 1 to machine tool (1); see para. [0018] disclosing NC unit (2) which carries out the numerical control of the machine tool (1), and cutting power detector (10) which detects the cutting power (torque and thrust) of the above-mentioned rotating rotary tool with which the machine tool (1) was equipped are formed in machine tools (1); see also para. [0045] disclosing computer (22) extracting the output data of frequency characteristic analysis machine (22) was used as an extraction means of a predetermined frequency band ingredient and a predetermined frequency ingredient.  A comparison machine may compare the output signal of the analog filter in analog, using analog filters, such as a highpass filter and a bandpass filter, as an extraction means).
	integrating an output in each frequency band of the filter by using an integrator; and (Ohira, e.g., see para. [0011] disclosing an extraction means to extract only a predetermined frequency component of the cutting power or an ingredient of a predetermined frequency band detected by the detection means, an integrating means which integrates with a frequency component or a frequency band ingredient extracted by the extraction means; see also para. [0044] disclosing specific frequency components may be a plurality of frequency components, and may compare each integral value and threshold of a predetermined frequency zone ingredient or a specific frequency component only with one of sufficient comparison further.  Since an integral value expresses total of the cutting power change by the external force loaded on the rotating rotary tool, i.e., internal fatigue of the rotating rotary tool, if an integral value is compared with a threshold, in the large rotating rotary tool of internal fatigue, generating of the abnormal condition can be foreknown also by slight change of cutting power.  See also para. [0045]).
	detecting abnormality based on an integrated value integrated by the integrator. (Ohira, e.g., see para. [0011] disclosing a comparison means to output an abnormal signal when an integral value of the integrating means exceeds a predetermined threshold; see also para. [0044] disclosing an integral value expresses total of the cutting power change by the external force loaded on the rotating rotary tool, i.e., internal fatigue of the rotating rotary tool, if an integral value is compared with a threshold, in the large rotating rotary tool of internal fatigue, generating of the abnormal condition can be foreknown also by slight change of cutting power).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira.

	Regarding claim 7, Ohira, in an alternate embodiment, discloses: The abnormality monitoring device according to claim 1, wherein
the at least one filter is one of a plurality of filters that extract the state information, and the at least one frequency band is one of a plurality of frequency bands; (Ohira, e.g., see para. [0044] disclosing the comparison of a predetermined frequency band compared to a threshold and the threshold of a specific frequency component performed, wherein specific frequency components may be a plurality of frequency components, and may compare each integral value and threshold of a predetermined frequency zone ingredient or a specific frequency component only with one of a sufficient comparison further; see also para. [0045] disclosing the analog filter in analog, using analog filters, such as a highpass filter and a bandpass filter as an extraction means).
the integrator is one of a plurality of integrators, the output is one of a plurality of outputs in each frequency band of the plurality of filters, and each of the plurality of integrators integrates a respective output of the plurality of outputs in a respective one of the plurality of frequency bands; and
the abnormality detection unit detects abnormality based on the plurality of integrated values integrated by the plurality of integrators. (Ohira, e.g., see para. [0011] disclosing the invention characterized by an unusual forecast device of a rotating rotary tool comprising a detection means to detect cutting power of a rotating rotary tool, an extraction means to extract only a predetermined frequency component of the cutting power or an ingredient of a predetermined frequency band detected by the detection means, an integrating means which integrates with a frequency component or a frequency band ingredient extracted by the extraction means, a comparison means to output an abnormal signal when an integral value of the integrating means exceeds a predetermined threshold; see also para. [0014] disclosing a foreknown abnormal condition  by extracting only the predetermined frequency component of the cutting power or a rotating rotary tool, or the ingredient of a predetermined frequency band, and furthermore comparing the integral value of the extraction ingredient with a threshold; see also para. [0040] disclosing the cutting power data which should be compared with the set-up threshold is downloaded to computer (22) like a top (Step S3), it is judged whether the maximum (peak level) of the spectral content (for example, spectral content of a frequency band of 120 Hz or more) of a predetermined frequency band is larger than the above-mentioned threshold (1) among this comparison data (step S4); see also para. [0044-0045] disclosing although two steps of comparison with the threshold of the maximum of a predetermined frequency band ingredient and the threshold of a specific frequency component were performed in addition in this example, specific frequency components may be a plurality of frequency components, and may compare each integral value and threshold of a predetermined frequency zone ingredient or a specific frequency component only with one of sufficient comparison further.  Also disclosed is means of computer (22) extracting the output data of frequency characteristic analysis machine (22) was used as an extraction means of a predetermined frequency band ingredient and a predetermined frequency ingredient, a comparison machine may compare the output signal of an analog filter in analog, using analog filters, such as a highpass filter and a bandpass filter, as an extraction means.  Of course, the integral value which integrated the integration machine with the output signal of the analog filter also in this case may be compared with a threshold; examiner notes Ohira integrates each of these frequency bands and determines an abnormality, wherein it is at least implicit that integration of these frequency bands suggests a plurality of integrators and a plurality of outputs of those integrators).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ohira’s to include a second embodiment because Ohira implementation of multiple frequency components would at least suggest a faster and more efficient method of integrating values for comparison. 

Regarding claim 8, Ohira, in an alternate embodiment, discloses: The control device according to claim 5, wherein
the at least one filter is one of a plurality of filters that extract the state information, and the at least one frequency band is one of a plurality of frequency bands;
the integrator is one of a plurality of integrators, the output is one of a plurality of outputs in each frequency band of the plurality of filters, and each of the plurality of integrators integrates a respective output of the plurality of outputs in a respective one of the plurality of frequency bands; and
the abnormality detection unit detects abnormality based on the plurality of integrated values integrated by the plurality of integrators. (Claim 8 is rejected for the same reasons in connection with rejection of claim 7.)

Regarding claim 9, Ohira, in alternate embodiment, discloses: The abnormality monitoring method according to claim 6, wherein
the filter is one of a plurality of filters that extract the state information, and the at least one frequency band is one of a plurality of frequency bands;
the integrator is one of a plurality of integrators, the output is one of a plurality of outputs in each frequency band of the plurality of filters, and each of the plurality of integrators integrates a respective output of the plurality of outputs in a respective one of the plurality of frequency bands; and
the detecting abnormality detects abnormality based on the plurality of integrated values integrated by the plurality of integrators. (Claim 9 is rejected for the same reasons in connection with rejection of claim 7).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira in view of 
Aoyama (WO 2012176331 A1), hereinafter Aoyama.

Regarding claim 10, Ohira is not relied upon as explicitly disclosing: The abnormality monitoring device according to claim 1, wherein the integrator integrates the output of the at least one filter for a predetermined time period.
However, Aoyama further discloses: wherein the integrator integrates the output of the at least one filter for a predetermined time period. (Aoyama, e.g., see pg. 4, lines 41-45 disclosing the integrating unit (160) is an example of the “integrating unit” of the present invention, and calculates the integrated value by integrating the output values subjected to the filter processing in the filter processing unit (150) for a predetermined period).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ohira’s abnormality monitoring device with Aoyama’s integrator that integrates the output of the at least one filter for a predetermined time period because Aoyama teaches detection of the angular velocity of a crank based on a crank angle signal to extract rotational 0.5th order vibration of the engine (200) that is an index of combustion instability. (Aoyama, e.g., see pg. 4, lines 31-40 disclosing the angular velocity detector (140) is an example of the “angular velocity detector” of the present invention, and based on the crank angle signal output from the crank position sensor (205) (see FIG. 1), the angular velocity of the crankshaft (204) (hereinafter referred to as “crank” as appropriate).  (Referred to as “angular velocity”).  The crank angular velocity detected by the angular velocity detector (140) is output to the filter processor (150).  The filter processing unit (150) is an example of the “filter processing unit” of the present invention, and performs a filter process on the output value of the crank angular velocity detected by the angular velocity detection unit (140).  the filter processing unit (150) can execute, for example, a process of extracting the rotational 0.5th order vibration of the engine (200) that is an index of combustion instability).
	
Regarding claim 11, Ohira in view of Aoyama discloses: The control device according to claim 5, wherein the integrator integrates the output of the at least one filter for a predetermined time period. (Claim 11 is rejected for the same reasons in connection with the rejection of claim 10).

Regarding claim 12, Ohira in view of Aoyama discloses: The abnormality monitoring method according to claim 6, wherein the integrator integrates the output of the at least one filter for a predetermined time period. (Claim 12 is rejected for the same reasons in connection with the rejection of claim 10).

Allowable Subject Matter

Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2002/0023496 A1 to Ono et al. relates to bearing vibration diagnostic apparatuses and methods of detecting vibration of bearings.
US 2021/0140849 A1 to Tsutsui et al. relates to a condition monitoring device, wind turbine equipped with the same, and method for removing electrical noise.
US 2019/0147300 A1 to Bathen et al. relates to an anomaly detection in multidimensional time series data.
US 2017/0117831 to Sato relates to a brushless motor control device for driving and controlling a brushless motor and a diagnostic processing method for the brushless motor control device.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863